Citation Nr: 9911320	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  94-03 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for degenerative joint disease, lumbar spine.

2.  Entitlement to an increased rating for scar, lower back, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to December 
1945.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Louisville, 
Kentucky (hereinafter RO).  It should also be noted that this 
case was developed and certified on the issues of entitlement 
to an increased evaluation for a shell fragment wound of the 
right leg, entitlement to an increased evaluation for a shell 
fragment wound of the right arm and entitlement to service 
connection for a right ulnar nerve injury.  At the personal 
hearing in March 1994, the veteran indicated that he was 
withdrawing those issues from consideration.  Accordingly, 
they will not be considered for appellate review at this 
time.


FINDINGS OF FACT

1.  The veteran's low back scar is not tender, painful, 
poorly nourished, ulcerated, and does not result in 
limitation of motion of the back.

2.  Manifestations of the veteran's degenerative joint 
disease, lumbar spine, include moderate limitation of motion, 
and severe intervertebral disc syndrome, with recurring 
attacks and only intermittent relief.






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
scar, low back, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).

2.  The criteria for an initial rating of 40 percent, but no 
more, for degenerative joint disease, lumbar spine, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claims are well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records, post-service private 
clinical data, and VA medical reports have been included in 
his file.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1998).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  

Factual Background

The veteran's service medical records reveal that he received 
a moderately severe, penetrating shell fragment wound to his 
back due to enemy action in  November 1944.  Service 
separation examination in December 1945, reported a shrapnel 
scar, right of the second lumbar vertebra.  Subsequent to 
service discharge, a VA examination conducted in 1948, noted 
that the veteran's low back scar was nontender, well healed, 
and slightly depressed.  Based on this evidence, a rating 
action dated in June 1948, assigned a 10 percent disability 
rating for scar, lower back, under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7804.

In November 1949, x-ray evidence of shrapnel lodged in the 
lower part of the spine was reported, with pain on lifting 
and stooping.  Private medical records dated in February 
1972, reported weakness of the right lower lumbosacral muscle 
group caused by residual deep fragments in the right sacrum 
area.  A VA examination conducted in April 1972, reported 
complaints of constant pain, more severe on bending and 
stooping.  Full range of motion was reported, and the scar 
was nontender, supple, and with no loss of tissue.  

A statement from a private chiropractor dated in November 
1991, indicated that the veteran had received chiropractic 
treatment for his low back disorder since 1986.  The 
diagnosis was lumbosacral strain.  A private medical report 
dated in January 1992, stated that the veteran had 
significant lumbar pain, with approximately 75 percent of 
movement.  Mild sciatica was reported with residual fragments 
in the interspinous region of the L3-L4 level.  Superimposed 
degenerative arthritic changes in the lumbar spine, with disc 
narrowing was also shown.  The diagnoses included lumbar 
spinal gunshot wound with residual instability and 
degenerative arthritic changes.  

A VA examination conducted in February 1992, reported 
complaints of constant pain, aggravated by bending.  On 
examination, the low back scar was noted as well healed, with 
no tenderness on percussion.  There was no deformity, 
discoloration, edema, tenderness, or scoliosis of the lumbar 
spine.  Active range of motion was flexion to 75 degrees, 
extension to 10 degrees, and lateral flexion and rotation was 
reported as full.  Straight leg raising was negative.  Heel 
and toe walking was not attempted; no atrophy in the legs was 
shown.  The diagnoses included nontender, well-healed scars 
to the right lumbar area, decreased active range of motion of 
the lumbosacral spine, degenerative changes of the lumbar 
spine evidenced by x-rays, and retained metallic fragments as 
evidenced by x-ray reports.  

A VA neurological examination conducted in February 1992, 
reported that bulk strength and sensory testing was 
essentially normal.  An electromyogram needle study of the 
right lower extremity, was not consistent with a 
radiculopathy or distal neuropathy.  The diagnosis was 
chronic low back pain, probably secondary to a gunshot wound.  
A follow-up neurological examination conducted in April 1992, 
stated that the electromyogram and nerve conduction velocity 
did not suggest a diagnosis of right L2-S2 radiculopathy.  

A private medical report dated in May 1993, stated that the 
veteran had significant lumbar pain, with approximately 50 
percent range of motion.  Mild sciatica to the right lower 
extremity was also reported.  Residual fragments in the 
interspinous region of the L3-L4 level were indicated.  
Superimposed degenerative arthritic changes in the lumbar 
spine, with disc narrowing was also shown.  The diagnoses 
included lumbar spinal gunshot wound with residual 
instability and degenerative arthritic changes.  

A VA examination conducted in September 1993, reported 
complaints of low back pain and weakness.  The veteran also 
stated that he had decreased mobility after attempting to 
bend or walk for long periods of time, with stiffness in the 
right leg.  He further noted difficulty in climbing stairs as 
he could not always lift his right foot properly.  A 
neurological examination found the extensor hallucis and 
tibialis anterior strengths were 4/5.  Inversion and eversion 
in the right lower extremity were 4/5.  Trophic changes with 
hair loss, some mild discoloration, and decreased capillary 
refill were shown bilaterally in the feet, worse on distal 
than proximal.  The veteran's sensory examination was 
significant for decreased pinprick to the knee bilaterally, 
and decreased vibration to the knee.  The veteran was unable 
to tiptoe, heel, or tandem walk without instability of 
balance.  Electromyogram studies showed L5 radiculopathy.  
Orthopedic examination found no postural abnormalities or 
fixed deformities.  The musculature of the back was not in 
spasm.  Forward flexion was to 90 degrees, with complaints of 
pain.  Backward extension was to 20 degrees, with complaints 
of pain.  Left and right lateral flexion was to 30 degrees, 
rotation to the right and left was to 20 degrees.  There was 
objective evidence of pain on motion.  Straight leg raising 
was negative.  

At a VA examination conducted in August 1996, the veteran 
reported daily back pain that radiated down both legs, mostly 
his right leg.  He states that on a scale of 1 to 10, with 10 
being severe pain, the pain was a 7 or 8.  On examination, 
the veteran was unable to stand on his toes and heels or 
tandem walk, and was clumsy on Romberg test.  He had mild 
curvature of the spine in the lumbar region.  Tenderness to 
the L3, L4, and L5 was shown.  Active muscle spasm was not 
found.  The muscles of the back were equal in strength and 
formation, bilaterally.  The scar had no keloid formation, no 
neurological involvement, and no herniation.  Range of motion 
of the lumbar region was forward flexion to 55 degrees, 
backward extension was to 20 degrees, left and right lateral 
flexion were to 30 degrees, rotation to the left was to 25 
degrees, and rotation to the right was 30 degrees.  
Tenderness at L4 and L5, and sacrum, with forward flexion and 
backward extension was noted on motion.  Straight leg raising 
was negative, bilaterally.  Muscle strength in the right 
lower extremity was 4/5.  The veteran's gait was noted as 
shuffling in the right leg.  He was unable to do a deep knee 
bend.  

A VA neurological examination conducted in August 1996, 
reported complaints of lower extremity weakness and 
difficulty with walking.  On examination, muscle strength in 
the right leg was 4/5, the left leg was 5/5.  The veteran's 
gait was noted as encumbered; shuffling of the right leg was 
shown.  He was unable to stand on his toes and heels or 
tandem walk, and was unable to do deep knee bends.  Straight 
leg raising was negative.  Deep tendon reflexes were 2 plus 
and equal, bilaterally, in the lower extremity.  His muscle 
structure was adequate, bilaterally.  Skin was normal over 
the lower extremities.  The lumbar scar was not tender; 
however, tenderness over the lumbar spine was noted on 
manipulation.  The examiner opined that it was as likely as 
unlikely that the gunshot wound to the lower back caused the 
veteran to experience an increased loss of control of the 
lower extremity.  Polyneuropathy was noted.  The lumbar scar 
was noted to have no bearing on the weakness in the legs or 
neuropathy.

A private medical report dated in January 1997, reported 
complaints of increasing low back pain, with radiation down 
the right leg, resulting in the inability to stand for 
prolonged periods of time.  Forward flexion was to 60 degrees 
and extension to 20 degrees.  Rotation and tilt were 
"mildly" limited, secondary to paravertebral muscle spasm 
and pain.  Straight leg raising was negative, and there was a 
negative FABERE maneuver and femoral stretch.  Motor strength 
was 5/5, except for bilateral decreased plantar strength, 
worse on the right.  Sensory examination was within normal 
limits.  Muscle stretch reflexes revealed absent Achilles' 
reflexes, bilaterally.  Station and gait were within normal 
limits.  X-rays of the lumbar spine revealed significant 
facet arthropathy at the right L5-S1.  A bullet fragment was 
located over the L3-L4 level.  Mild degenerative changes at 
the L4-L5 were also demonstrated.  The assessment was disc 
disease with neuroforaminal stenosis on the right side at the 
L5-S1 level.  

The veteran testified before the Board in March 1994, that he 
had continuous pain in his back, radiating down his right 
leg.  The veteran indicated he had trouble controlling his 
right leg, and experienced tingling and some loss of feeling.  
He noted that his mobility was not good, and could not stand 
or walk for long periods and had trouble climbing stairs.  

By a rating action dated in November 1996, the RO included 
degenerative joint disease of the lumbar spine with the 
veteran's service-connected scar, lower back and increased 
the service-connected disability rating to 20 percent under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1998).  By a rating action dated in July 1998, the RO 
assigned separate rating evaluations for the veteran's low 
back scar and degenerative joint disease of the lumbar spine, 
continuing the 10 percent rating disability for the low back 
scar under the provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7804, and assigning a 20 percent disability rating for 
his service-connected degenerative joint disease of the 
lumbar spine under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

Analysis

I.  Scar

Service connection for scar of the low back was granted in 
1948, and a 10 percent evaluation for this disability has 
been assigned under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804 since that time.  As such, this rating 
is protected and cannot be reduced, absent a showing of 
fraud.  See 38 C.F.R. § 3.951(b) (1998).  According to the 
VA's SCHEDULE FOR RATING DISABILITIES (hereinafter SCHEDULE), 
codified in C.F.R. Part 4 (1998), superficial scars not 
located on the head, face or neck but, which are nevertheless 
either poorly nourished, with repeated ulcerations, or tender 
and painful on objective demonstration, are rated a maximum 
of 10 percent disabling; otherwise, the scars are rated on 
the basis of limitation of function of the body part 
affected. 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(1998).  In the instant case, the veteran's service-connected 
scars are not shown by the medical evidence of record to be 
tender or painful, poorly nourished, ulcerated, or result in 
limitation of function.  At a VA examination conducted in 
August 1996, the scar was not tender, had no keloid 
formation, no neurological involvement, no herniation, and 
did not result in any weakness or neuropathy of the lower 
extremities.  Accordingly, a rating in excess of 10 percent 
for scar, low back is not warranted.

II.  Degenerative Joint Disease

The veteran's service-connected degenerative joint disease of 
the lumbar spine is currently assigned a 20 percent 
disability rating under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  This rating contemplates moderate 
limitation of motion of the lumbar spine.  The next higher, 
and maximum rating under Diagnostic Code 5292, is a 40 
percent disability rating which is assigned when severe 
limitation of motion of the lumbar spine is shown.  Id.  

At a VA examination conducted in August 1996, range of motion 
of the lumbar region was forward flexion to 55 degrees, 
backward extension was to 20 degrees, left and right lateral 
flexion were to 30 degrees, rotation to the left was to 25 
degrees, and rotation to the right was 30 degrees.  A private 
medical report dated in January 1997, reported forward 
flexion was to 60 degrees and extension to 20 degrees.  
Rotation and tilt were "mildly" limited, secondary to 
paravertebral muscle spasm and pain.  The Board finds that 
the medical evidence of record does not reflect findings of 
more than moderate limitation of motion of the lumbar spine, 
and therefore an increased rating for the veteran's 
degenerative joint disease of the lumbar spine under the 
provisions of Diagnostic Code 5292 is not warranted.  

The Board has considered the possible assignment of other 
diagnostic codes under the SCHEDULE.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
more appropriate than one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

A 20 percent rating is provided under the SCHEDULE for a 
lumbosacral strain manifested by muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (1998).  A 40 percent rating, the maximum rating under 
Diagnostic Code 5295, requires severe impairment manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.  

In the instant case, although a VA examination conducted in 
August 1996, reported mild curvature of the spine in the 
lumbar region, listing of the whole spine to the opposite 
side has not been shown by the evidence of record.  Marked 
limitation of motion of forward bending has not been shown, 
nor has loss of lateral motion.  Nevertheless, x-rays of the 
lumbar spine in 1997 revealed significant facet arthropathy 
at the right L5-S1.  Mild degenerative changes at the L4-L5 
were also demonstrated.  However, the fact that these 
criteria are not listed as independent clauses, i.e., by 
semicolon, makes clear that the low back disability must 
reflect an overall general picture of these symptoms.  
Tallman v. Brown, 7 Vet. App. 453, 464 (1995).  Accordingly, 
a 40 percent disability rating under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5295 is not warranted.

Under the provisions of Diagnostic Code 5293, a 20 percent 
rating is warranted for moderate intervertebral disc 
syndrome, with recurring attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  A 40 percent evaluation is warranted 
for severe intervertebral disc syndrome, with recurring 
attacks with intermittent relief.  Id.  Decreased sensory 
findings and motor weakness were noted as a result of L5 
radiculopathy in a VA examination conducted in 1993.  The 
most recent medical evidence of record in 1997 shows disc 
disease, with neuroforaminal stenosis on the right side at 
the L5-S1 level.  The veteran has characterized his low back 
pain on a scale of 1 to 10, with 10 being severe pain, as a 7 
or an 8.  The veteran testified before the Board in 1994, 
that he experiences daily back pain that radiates down both 
legs, mostly his right leg.  He further testified that he has 
numbness in his right leg.  As such, the Board finds that a 
40 percent disability rating is appropriate under the 
provisions of Diagnostic Code 5293 for the veteran's 
service-connected degenerative joint disease, lumbar spine.  

In so finding, the Board notes that the next higher, and 
maximum rating, for intervertebral disc syndrome is not 
warranted.  A 60 percent evaluation under Diagnostic Code 
5293 requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (that 
is, with characteristic pain and demonstrable muscle spasm, 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  Id. The medical evidence of record 
reveals characteristic pain, demonstrable muscle spasm, and 
L5 radiculopathy; however, the Board finds that 
symptomatology of the veteran's service-connected low back 
disorder does not produce pronounced manifestations, as 
absent ankle jerk and persistent symptoms with little 
intermittent relief have not been shown.  The veteran 
testified in 1994 that "sometimes" he cannot use his right 
leg.  He further stated that over-the-counter anti-
inflammatories provide relief to his back pain.  Moreover, a 
1997 private medical report noted that the veteran had 
intermittent low back pain for a number of weeks that had 
increased in severity.  

The criteria for a 50 percent evaluation under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (1998), has not 
been met as findings of unfavorable ankylosis of the lumbar 
spine has not been shown.  

In a precedent opinion, the Acting General Counsel of the VA 
held that the criteria under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, which pertains to intervertebral disc syndrome, 
"involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae."  VAOPGPREC 36-97 (Dec. 12, 
1997).  In this regard, the Board has considered the impact 
of DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) has clearly established that the 
DeLuca is applicable to the functional equivalent of 
limitation of motion.  In this case, the veteran is in 
receipt of the maximum evaluation for limitation of motion of 
the lumbar spine as a 40 percent has now been assigned to his 
service-connected degenerative joint disease, lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  Therefore, a DeLuca analysis would 
serve no useful purpose since a higher evaluation is not 
assignable on the basis of limitation of motion.  See Johnson 
v. Brown, 9 Vet. App 7 (1996).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the Court 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.  

The Board has recharacterized the issue on appeal in order to 
comply with the recent opinion by the Court in Fenderson.  
The Court held in Fenderson, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Slip op. at 17, (emphasis in the original).  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a statement of the 
case.  Id.

As in Fenderson, the RO in this case has also misidentified 
the issue on appeal as a claim for an increased disability 
rating for the veteran's service-connected degenerative joint 
disease lumbar spine, rather than as a disagreement with the 
original rating award for this disorder.  However, the 
statement of the case and the supplemental statements of the 
case have provided the veteran with the appropriate, 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of an initial disability 
evaluation for the veteran's service-connected degenerative 
joint disease, lumbar spine.  In addition, the veteran's 
pleadings herein clearly indicate that he is aware that his 
appeal involves the RO's assignment of an initial disability 
evaluation.  Consequently, the Board sees no prejudice to the 
veteran in recharacterizing the issue on appeal to properly 
reflect the veteran's disagreement with the initial 
disability evaluation assigned to his service-connected 
degenerative joint disease, lumbar spine.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

In this case, the RO granted service connection and 
originally assigned a 20 percent disability for degenerative 
joint disease, lumbar spine, low back scar as of the day of 
receipt of a private medical record relating degenerative 
joint disease of the lumbar spine to the veteran's combat 
injury in service, i.e., January 31, 1992.  See 38 C.F.R. 
§ 3.400(b)(2)(i) (1998).  Subsequent to this decision, the RO 
granted a separate 20 percent disability rating for the 
veteran's service-connected degenerative joint disease, 
lumbar spine, effective as of January 31, 1992.  After review 
of the evidence, there is no medical evidence of record that 
would support a rating in excess of 40 percent for the 
disability at issue at any time subsequent to the receipt of 
a private medical record relating degenerative joint disease 
of the lumbar spine to the veteran's combat injury in 
service, i.e., January 31, 1992.  Id.; Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999).  

Accordingly, the Board finds that an increased rating to 40 
percent, but no more, for the veteran's service-connected 
degenerative joint disease of the lumbar spine is warranted. 


ORDER

The claim for entitlement to an increased rating for scar, 
low back, is denied.  A 40 percent disability rating, but no 
more, for degenerative joint disease of the lumbar spine is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

